Citation Nr: 1741630	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

2. Entitlement to service connection for a bilateral foot disorder, to include as due to in-service cold injury. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1951 to May 1953 and December 1953 to June 1955. This case comes to the Board of Veterans' Appeals (Board) on appeal from June 2011 and February 2012 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.  

During the course of the appeal, the evidentiary development has resulted in evidence showing multiple psychiatric diagnoses, including PTSD and major depressive disorder. In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue on appeal as service connection for a psychiatric disorder, which includes all psychiatric diagnoses. Additionally, the Board notes that the Veteran has submitted a claim for service connection for bilateral plantar fasciitis for which the Board similarly expands the claim for a bilateral foot disorder under Clemmons. 

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes VA treatment records. Otherwise documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Remand is required to afford the Veteran a VA examination and opinion for his claim for service connection for acquired psychiatric disorder, to include PTSD and major depressive disorder. The Veteran was afforded VA examinations in March 2011 and January 2012, both of which found that the Veteran did not meet the criteria for a diagnosis of PTSD. The record also contains a July 2011 evaluation by the Veteran's private psychiatrist, Dr. H.J., diagnosing the Veteran with PTSD and chronic major depressive disorder.  While the January 2012 VA examiner noted the Veteran's prior treatment with Dr. H.J., there was no mention of the diagnoses made by Dr. H.J., nor were the diagnoses he provided reconciled with the findings of the VA examiner.  In light of the finding that the Veteran has a diagnosis of PTSD and chronic major depressive disorder, a VA examination is needed to adequately address the claim for service connection for an acquired psychiatric disability.  

Second, remand is required to afford the Veteran an opinion to determine the etiology of his claimed bilateral foot disorder to include as due to in-service cold injury. The Veteran testified at the July 2017 Board hearing that he experiences symptoms including tingling and sore toes which he attributes to frostbite incurred in-service. The Veteran testified that during service, he would experience pain and numbness and his feet appeared red. 

Of record is a letter from the Veteran's private physician, Dr. W.B., stating that the Veteran suffers from chronic mild peripheral neuropathy which causes discomfort in his toes and feet. The physician stated that reportedly this condition has been present for decades, and therefore predates his onset of diabetes by many years. The physician states that this condition occurred during his Korean War Service and that the Veteran attributes this to cold injury.

In September 2017, the Veteran was afforded VA examinations regarding diabetes and diabetic sensory-motor peripheral neuropathy. The examiner diagnosed bilateral diabetic peripheral neuropathy of the lower extremities with an onset of symptoms in 2007 including numbness in the toes. The Board notes that although the examination was provided in conjunction with a claim for service connection for diabetes and peripheral neuropathy, the examiner did not provide an opinion. Upon remand, the Board requests another examination to reconcile the diagnoses of record and obtain opinion(s) as to etiology. 

Given the above, the Board finds that VA's duty to obtain a medical examination and opinion regarding the claim for entitlement to service connection for a bilateral foot condition has been triggered. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, including all treatment records from the Durham VAMC. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records (not previously obtained), including those from Dr. H.J and Dr. W.B. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran an appropriate examination to determine the etiology of any acquired psychiatric disorder, to include PTSD and major depressive disorder. The entire claims file must be made available to and pertinent documents therein reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner is requested to provide the following opinions:

a) Identify all current psychiatric diagnoses. If PTSD or major depressive disorder is not found, the examiner must address the prior diagnoses of these disorders.

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include PTSD and chronic major depressive disorder, had its onset in, or is otherwise related to, active service. 

The examiner must also address/reconcile his/her conclusions with the following:

1) the March 2011 and January 2012 VA examinations; 2) the July 2011 letter from the Veteran's spouse; 3) the July 2011 mental health evaluation by Dr. H.J. diagnosing PTSD and chronic major depressive disorder; and 4) the Veteran's lay statements including at the July 2017 Board hearing.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the diagnoses and etiology of any disorder of the bilateral feet. The entire claims file must be made available to and pertinent documents therein reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner is requested to provide the following opinions:

a) Identify all current foot disorders, to include residuals of cold injury and bilateral plantar fasciitis.

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral foot disorder, to include residuals of in-service cold injury and bilateral plantar fasciitis, had its onset in, or is otherwise related to, active service. 

The examiner must also address/reconcile his/her conclusions with the following:

1) the June 2017 Letter from Dr. W.B. stating the Veteran suffers from chronic mild peripheral neuropathy and it reportedly predates the onset of diabetes; and 2) the Veteran's lay statements at the July 2017 Board Hearing that he experienced pain and numbness in his feet and that his feet appeared red in-service; and 3) the September 2017 VA examinations pertaining to diabetes mellitus and diabetic peripheral neuropathy.

5. Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

